Porter, J.
delivered the opinion of the court. The petitioners state, that they placed notes, of different individuals, in the hands *664the defendants for collection, and that therein is a balance due on the amount received by them of $500, which they refuse to pay over.
East'n District.
Feb. 1823.
This claim is contested on the ground that the plaintiffs once shipped on board of a vessel called the Ajax, belonging to George Lloyd, acting partner in the house of Salkeld, a quantity of tobacco, which, after it was on board, was attached by sundry persons having claims against, the plaintiffs, by reason whereof the vessel was detained for a long space of time, and injury sustained to a greater amount than that now demanded of the defendants.
The plaintiffs insist, that these attachments were illegally sued out, and were afterwards abandoned by the parties at whose prayer they issued. The district court, however, gave judgment against them, and they have appealed.
The evidence shows, that in the case of Stockton, Allen & Co. against the appellants, the tobacco which had been attached on board the Ajax, was released by the plaintiff; and that Patterson and Philpot, at whose suit it had also been seized, discontinued their action.
Hennen for the plaintiff, Grymes for the defendants.
The cause has been submitted without argument; and after a very attentive consideration, we are unable to find any satisfactory ground for affirming the judgment of the court of the first instance. The proceedings had in the suits, which occasioned delay in the departure of one of the vessels of the defendants, certainly exclude the idea of any fault on the part of the plaintiffs; and if, as it appears to us was the case, their property was illegally or without sufficient cause seized, it is enough that they should bear that injury without being made answerable for the damage which third persons may have sustained by it. If any person is responsible, it is him who sued the attachment and did not prosecute it with effect.
It is therefore ordered, adjudged and decreed, that the judgment of the district, court be annulled, avoided and reversed ; and that the plaintiffs do recover of the defendants the sum of five hundred dollars, with interest from the judicial demand, and costs of suit.